Title: To Benjamin Franklin from James Lovell, 8 December 1778
From: Lovell, James
To: Franklin, Benjamin


Sir
Philada., Decr. 8th. 1778
By Mr. Cummins, on the 29th. of last Month, I forwarded several Papers of Importance Triplicates of Which Mr. Bromfield the Bearer of this will deliver: But an Accident then took place obliging me to hold back a Letter which I had written to you. Time was wanting in which to write another, the Vessel having fallen down to Reedy Island and the Express being mounted.
My Letter was chiefly on the Circumstances of an intended plan of Operations which was inclosed but detained for alterations to be made in Congress.
Our only important Struggle is with our Currency. We shall be able, at least, to keep it from growing worse; but we want the Aid of skilfull Financiers & of monied men to bring about any considerable appreciation, as you will more clearly perceive by one of the papers herewith to be delivered. I am Honble Sir Your most obedt. Friend and Servant
James Lovell
TriplicateHonble. Doctr. Franklin
 
Addressed: Honble. / Benjamin Franklin Esqr / minister Plenipotentiary of / the United States of America / Paris
Notation: James Lowall phyladelphia Xbre 8. 1778.
